Barnes, Judge.
Division 7 of the decision of the Court of Appeals in this case has been affirmed in part and reversed in part by the Supreme Court, Baker v. Brannen/Goddard Co., 274 Ga. 745, 750 (2) (559 SE2d 450) (2002), as follows:
[T]he judgment of the Court of Appeals is reversed to the extent that it allows B/G and Rich to recover for any unpaid monthly commissions due before September of 1992. Recovery is limited to the six-year period preceding the filing of the complaint [,] and, in the event of an amendment, any unpaid installments which become due in the months subsequent to September 1998.
Division 7 of our decision in Nolan Road West v. PNC Realty Holding Corp. &c., 248 Ga. App. 248 (544 SE2d 750) (2001), is therefore vacated, and the judgment of the Supreme Court is made the judgment of this court as to that Division.
Judgment affirmed in part and reversed in part with direction as to Division 7.

Blackburn, C. J., and Eldridge, J, concur.

*664Decided July 24, 2002.
Morris, Manning & Martin, Lewis E. Hassett, Jessica F. Pardi, Perry A. Phillips, for appellants.
Chamberlain, Hrdlicka, White, Williams & Martin, James L. Paul, Matthew J McCoyd, for appellee.